Citation Nr: 1018663	
Decision Date: 05/20/10    Archive Date: 06/04/10	

DOCKET NO.  06-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as degenerative joint disease of the knees. 

2.  Entitlement to service connection for a disability of the 
cervical spine, claimed as degenerative joint disease of the 
cervical spine. 

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. §  1151 for an acquired psychiatric 
disorder, including an adjustment disorder, claimed as the 
residual of a sexual assault by VA medical personnel. 

4.  Entitlement to an evaluation in excess of 10 percent for 
right (major) wrist carpal tunnel syndrome with median nerve 
involvement. 

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 21 to August 23, 
1984, and from October 1998 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2006 and May 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  On his last VA Form 9 of July 2009, he declined 
a Board hearing.

For reasons which will become apparent, the appeal as to the 
issues of service connection for bilateral knee and cervical 
spine disorders, as well as an increased evaluation for the 
Veteran's service-connected right wrist disability, and a 
total disability rating based upon individual unemployability 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The purported sexual assault by a VA physical therapist 
did not constitute medical treatment under the provisions of 
applicable VA law and regulation.

2.  The Veteran did not suffer additional disability, 
including psychiatric disability, as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder, 
including an adjustment disorder, claimed as the residual of 
a purported sexual assault, are not warranted.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, including those offered during the 
course of RO hearings in November 2007 and January 2009, as 
well as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for an acquired 
psychiatric disorder, specifically, an adjustment disorder.  
In pertinent part, it is contended that, on or about August 
15, 2007, the Veteran was the subject of a sexual assault by 
a VA physical therapist, as a result of which he currently 
suffers from the aforementioned adjustment disorder.

In that regard, the Board notes that, for claims received 
after October 1, 1997 (as in this case), compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability not the result of the 
Veteran's own willful misconduct where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable.

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
the Veteran's condition after such care, treatment, or 
examination.  VA considers each involved body part or system 
separately.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination, and that the Veteran has additional disability 
or died does not establish causation.

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  The proximate cause of 
disability or death is the action or event which directly 
caused the disability or death, as distinguished from a 
remote contributing cause.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death, and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the Veteran's, or in appropriate 
cases, the Veteran's representative's, informed consent.

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each case to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).

After considering all information and lay or medical evidence 
of record in a case with respect to benefits under laws 
administered by the Secretary, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the benefit of 
the doubt will be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The benefit 
of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

As noted above, the Veteran argues that his current 
adjustment disorder is the result of a sexual assault by a VA 
physical therapist which reportedly occurred on or about 
August 15, 2007.  However, a review of pertinent evidence of 
record clearly discloses that the Veteran suffered from just 
such an adjustment disorder as early as October 2003, almost 
four years prior to the alleged incident in question.  While 
in early to mid-January 2007, the Veteran did, apparently, 
receive treatment from a male VA physical therapist, later 
that same month, following his statement that he "did not 
feel comfortable" with the treatment provided by that 
therapist, he was transferred to a supervising female 
physical therapist, who provided all of his subsequent 
treatment, including the August 15, 2007 treatment during 
which the alleged sexual assault reportedly occurred.

The Board acknowledges that, following VA mental health 
treatment in mid-September 2007, the Veteran received a 
diagnosis of adjustment disorder with mixed anxious and 
depressed mood following his report of an alleged sexual 
assault by a VA physical therapist.  However, as previously 
noted, the Veteran had received a diagnosis of adjustment 
disorder well in advance of that reported incident.  
Moreover, while during the course of subsequent VA outpatient 
treatment in mid-September 2007, it was noted that the 
Veteran's physician and a social worker had filed an incident 
report regarding the alleged sexual assault, there is no 
objective evidence that the alleged assault actually 
occurred.  In point of fact, and as noted above, at the time 
of the alleged incident, the Veteran was receiving treatment 
from a female physical therapist, and not the male physical 
therapist allegedly responsible for the claimed assault.  In 
any case, based on a review of the entire evidence of record, 
it is clear that the Veteran did not, in fact, suffer 
additional disability, to include an adjustment disorder, as 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel providing treatment.  Nor has it been 
demonstrated that the veteran suffered additional disability 
as the result of an event which was not reasonably 
foreseeable.

In closing, the Board notes that, pursuant to a past decision 
of the VA Office of the General Counsel, Section 1151 of 
Title 38, United States Code, does not authorize payment of 
compensation for disability incurred in or aggravated as a 
result of a sexual assault by a Department of Veterans 
Affairs (VA) physician (or, by extension, physical therapist) 
which occurred while the Veteran was receiving medical 
treatment or an examination at a VA facility.  Rather, for 
purposes of compensation under those provisions, the 
disability must result from the medical treatment or 
examination itself, and not from independent causes occurring 
coincident with the treatment or examination.  A sexual 
assault generally would not constitute medical treatment or 
examination within the meaning of 38 U.S.C.A. § 1151, and 
would therefore not provide a basis for compensation under 
those provisions.  See VAOPGCPREC 1-99.  Accordingly, the 
remedy sought by the Veteran in this case is not one within 
the purview of VA law or regulation.  Under the 
circumstances, the Veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 must be 
denied.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2007.  In that letter, VA told the Veteran that, in 
order to substantiate his claims for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, the 
evidence needed to show that he had suffered additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of treating VA medical personnel, or, in the 
alternative, as the result of "an event not reasonably 
foreseeable."  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claim.  Moreover, neither the Veteran nor his representative 
has raise allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder, 
including an adjustment disorder, claimed as the residual of 
sexual assault by VA medical personnel, are denied.


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for bilateral knee and cervical spine 
disabilities, as well as an increased rating for his service-
connected right wrist disability, and a total disability 
rating based upon individual unemployability.  However, a 
review of the record raises some question as to the Veteran's 
potential entitlement to the benefits sought.

In that regard, a review of service treatment records 
discloses that, on a number of occasions in service, the 
Veteran complained of various "knee problems," including knee 
pain.  Significantly, during the course of a private medical 
examination in November 2007, there were noted certain 
"degenerative changes" of the Veteran's knees and cervical 
spine.  Moreover, in the opinion of the examiner, many of the 
Veteran's problems, including diffuse arthralgias and 
myalgias, were "military related and should be addressed."  
Significantly, during the course of an RO hearing in November 
2007, the Veteran, for the first time, argued that his 
current bilateral knee disability was in some way causally 
related to (service-connected) plantar fasciitis, and that 
his cervical spine problem was likewise causally related to 
service-connected low back strain.  Moreover, during the 
course of a subsequent RO hearing in January 2009, the 
Veteran indicated that he had most recently received 
treatment for his cervical spine disability in November 2008, 
records of which are not at this time a part of the Veteran's 
claims folder.  Significantly, the Veteran has yet to be 
afforded VCAA-complying notice with regard to the issue of 
secondary service connection for his claimed bilateral knee 
and cervical spine disabilities.  Moreover, he has yet to 
undergo a VA examination or examinations for the purpose of 
determining the exact nature and etiology of either of those 
disabilities.  Such examination or examinations are necessary 
prior to a final adjudication of the Veteran's current 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards the issue of an increased rating for the Veteran's 
service-connected right wrist disability, the Board notes 
that, during the course of the aforementioned RO hearing in 
January 2009, the Veteran indicated that in January 2008, he 
received private treatment for his service-connected right 
wrist disability, records of which are not at this time a 
part of his claims folder.  Moreover, the Veteran 
additionally argued that, since the time of his most recent 
VA examination, symptomatology attributable to his service-
connected right wrist disability had increased markedly in 
severity.  Significantly, that VA examination was conducted 
in August 2008, almost two years ago.  Under the 
circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the Veteran's 
claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Finally, regarding the Veteran's claim for a total disability 
rating based upon individual unemployability, the Board notes 
that various physicians have offered somewhat contradictory 
opinions regarding the Veteran's employability.  Moreover, 
while one of those physicians has indicated that the Veteran 
is unable to work, he has failed to specify whether the 
Veteran's "unemployability" is due solely to his service-
connected disabilities, as opposed to a combination of 
service-connected and nonservice-connected disabilities.  
Under the circumstances, further development of the evidence 
will be undertaken prior to a final adjudication of the 
Veteran's claim for a total disability rating based upon 
individual unemployability.

Accordingly, in light of the aforementioned, and in deference 
to the request of the Veteran's accredited representative, 
the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should furnish the Veteran 
with copies of all pertinent laws and 
regulations governing the award of 
service connection on a secondary basis.  
The RO/AMC should, additionally, review 
the Veteran's claims file, and ensure 
that the Veteran is sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises him of 
the evidence and information necessary to 
establish entitlement to service 
connection for chronic disabilities of 
the knees and cervical spine on both a 
direct and secondary basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, dated on 
or after January 2008, the date of the 
Veteran's reported private treatment for 
his service-connected right wrist 
disability, should then be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be included in the claims file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  The Veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
disabilities of the bilateral knees and 
cervical spine.  The RO is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from chronic 
clinically-identifiable disabilities of 
the bilateral knees and/or cervical 
spine, and, if so, whether those 
disabilities as likely as not had their 
origin during the Veteran's period of 
active military service.  Should it be 
determined that the Veteran does, in 
fact, suffer from chronic disabilities of 
the bilateral knees and/or cervical 
spine, but that such disabilities did 
not, in fact, have their origin during 
the Veteran's period or periods of active 
military service, an additional opinion 
is requested as to whether it is at least 
as likely as not the case that the 
Veteran's current bilateral knee 
pathology is in some way proximately due 
to, the result of, or aggravated by a 
service-connected disability or 
disabilities, including service-connected 
bilateral plantar fasciitis.  An opinion 
is also requested as to whether the 
Veteran's current cervical spine 
pathology is at least as likely as not in 
some way proximately due to, the result 
of, or aggravated by his service-
connected low back strain.  A complete 
rationale must be provided for any 
opinion offered, and all information and 
opinions, when obtained, must be made a 
part of the Veteran's claims folder.

In addition, following completion of the 
orthopedic examination, the examiner 
should specifically comment regarding the 
severity of the Veteran's service-
connected right wrist carpal tunnel 
syndrome, to include any and all 
limitation of motion (e.g., flexion 
and/or extension) as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected right wrist disability.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.

Finally, as regards the Veteran's claimed 
total disability rating based upon 
individual unemployability, the examiner 
should offer an opinion as to whether due 
solely to the Veteran's service-connected 
disabilities, he is precluded from all 
forms of substantially gainful employment 
consistent with his education and 
occupational experience.  Once again, a 
complete rationale should be provided for 
any opinion offered, and all such 
opinions and information should be 
included in the Veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.

4.  The RO should then readjudicate the 
Veteran's claims for service connection 
for disabilities of the bilateral knees 
and cervical spine, as well as his claims 
for an increased rating for his service-
connected right wrist disability, and a 
total disability rating based upon 
individual unemployability.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
in July 2009.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


